Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20, as filed 08/19/2020, are examined herein. 

Claim Interpretation - Preamble
According to MPEP 2111.02, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett- Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588,591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). Specific instances of such statements of intended use are identified within the prior art rejection as found in this office action. However, it is incumbent on the applicant to positively recite the claim boundaries. The limitation “A system for implementing optimized electronic routing of a direct benefit transfer payment from an originator payment account associated with an originator of the direct benefit transfer payment to a beneficiary payment account associated with a beneficiary of the direct benefit transfer payment” of claims 1, 7, and 13 is given limited patentable weight.”

Claim Rejections - 35 USC § 101
Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a “system for routing payments from an originator to a beneficiary”. 
Claim 1 is directed to the abstract idea of “routing payments from an originator to a beneficiary” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1  recites “… function as a communication intermediate between (i) an originator bank …. configured to initiate a direct benefit transfer payment from the originator payment account and (ii) a beneficiary bank … configured to receive electronic payments, wherein the trusted intermediary platform … comprises a … programmed to: receive, from the originator bank …, a user identifier uniquely associated with the beneficiary, and transaction amount information defining a transaction amount corresponding to the direct benefit transfer payment; identify, based on a data record associated with the received user identifier, a payment account identifier that identifies the beneficiary payment account; and route, to the beneficiary bank …, the payment account identifier and the transaction amount information.”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under step 2A prong 2 (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a trusted intermediary platform server, an originating bank server, a beneficiary bank server, ”  represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement)  the acts of routing payments from an originator to a beneficiary.    
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of routing payments from an originator to a beneficiary using computer technology (e.g. server systems).Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Claims 7 and 13 relate to similar abstract ideas and are rejected for similar reasons.
The dependent claims recite additional elements such as “generate a data record” and “receive a request to enroll a beneficiary”.  These additional elements of the claim represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of routing payments from an originator to a beneficiary.
Dependent claims 2-6, 8-12, and 14-20 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). 
Hence,  the claims are not patent eligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, 13 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  US 20170237554 (Jacobs).

Regarding claims 1, 7, and 13, Jacobs teaches a system for implementing optimized electronic routing of a direct benefit transfer payment from an originator payment account associated with an originator of the direct benefit transfer payment to a beneficiary payment account associated with a beneficiary of the direct benefit transfer payment, the system comprising: 
a trusted intermediary platform server configured to function as a communication intermediate between (i) an originator bank server configured to initiate a direct benefit transfer payment from the originator payment account and (ii) a beneficiary bank server configured to receive electronic payments, wherein the trusted intermediary platform server comprises a processor programmed to: (FIG. 1 [0048], [0065]; [0049] “suitable communications … any one and/or the combination.”)
receive, from the originator bank server, a user identifier uniquely associated with the beneficiary, and transaction amount information defining a transaction amount corresponding to the direct benefit transfer payment; ([0012]; [0021]; [0027]; [0037] “amount … recipient entity account number”; [0035] “fiat currency”)
identify, based on a data record associated with the received user identifier, ([0037]; [0041]]
a payment account identifier that identifies the beneficiary payment account; and  ([0037]; [0041]; [0045]]
route, to the beneficiary bank server, the payment account identifier and the transaction amount information. ([0012]; [0029]; [0052])

Regarding claim 19, Jacobs teaches the computer readable medium of claim 13,
wherein the user identifier is stored in association with a plurality of data records, each one of the plurality of data records including an identification of a respective account identifier of a respective beneficiary account of the beneficiary, each respective account identifier being linked to a respective originator identifier, and wherein the computer readable program code further programs the processor to: select the data record from among the plurality of data records based on the user identifier and an originator identifier that identifies the originator of the direct benefit transfer payment to identify which one of the respective account identifiers is to be used to provide the direct benefit transfer payment from the originator. ([0056-0059] “enterprise ID … user account”, “user account … associated with various user information … account username” [0067-0068] “record of transactions”) 

Regarding claim 20, Jacobs teaches the computer readable medium of claim 13, and Jacobs further teaches:
wherein the user identifier comprises a government-issued identifier assigned to the beneficiary to receive the direct benefit transfer payment. ([0058] “government issued identification”)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6; 8-12; and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over  US 20170237554 (Jacobs) in view of US 20130159194 (Habib).

Regarding claims 2, 8, and 14, Jacobs and Habib teach the system as claimed in claim 1, 
wherein the processor is further programmed to: receive, from a terminal device operated by the beneficiary, a request to enroll the beneficiary, the request to enroll the beneficiary comprising the user identifier and the payment account identifier, ([0033] “screening information is obtained … service providers”; [0056-0059] “associate an enterprise ID”; [0066]; [0076] “enrolling module”)
Jacobs does not explicitly teach, but Habib does teach:
the user identifier having been generated by an identity verification platform and being associated in data records of the identity verification platform with identity information and biometric information corresponding to the beneficiary; and generate the data record responsive to receipt of the request to enroll the beneficiary. ([0008-0010] “baseline biometric profiles … enrollment process”; [0019] “social security number … account number”; [0084] “biometric baseline data … social security number”.)

It would have been obvious, as of the effective filing date of the instant application, to combine the asset transfer system of Jacobs with the use of biometric identification of Habib because Habib explicitly teaches [0008] the use of biometric authentication to enroll and identify transaction recipients. See MPEP 2143.I.G.

Regarding claims 3 and 9, Jacobs and Habib teach the system as claimed in claim 2, and Jacobs further teaches:
wherein to generate the data record, the processor is programmed to include, in the data record, the user identifier and the payment account identifier. ([0037]; [0044]; [1092] “transaction record … blockchain”)

Regarding claims 4 and 10, Jacobs and Habib teach the  system as claimed in claim 2. Jacobs does not explicitly teach, but Habib does teach:
wherein the data record is generated subsequent to positive verification of an identity of the beneficiary by the identity verification platform. ([0035] “proof of life”; [0010] “register voice … records another voice print”; [0006] “compares subsequently received voice data”) 

Regarding claims 5 and 11, Jacobs teaches the  system as claimed in claim 1, and Jacobs further teaches:
wherein to identify the payment account identifier, the processor is programmed to: retrieve, from a database, a plurality of data records associated with the received user identifier;  ([0176] “user account records”], [0179] “identify … account”
select the data record from among the plurality of data records associated with the received user identifier; and extract, from the selected data record, at least the payment account identifier. ([0037] “recipient entity account number”)

Regarding claims 6 and 12, Jacobs and Habib teach the  system as claimed in claim 5 and claim 11, and Jacobs further teaches: wherein the selection of the data record from among the plurality of data records is based on: 
a received user input; or a match between an originator identifier retrieved from the data record and an originator identifier associated with the originator of the direct benefit transfer payment. ([0177] user account records; [0179] “identify … resource provider’s account“)

Regarding claim 15, Jacobs and Habib teach the computer readable medium of claim 14, and Jacobs further teaches:
wherein the computer readable program code further programs the processor to: verify validity of at least one of the user identifier and the payment account identifier, wherein the data record is generated based on the verified validity. ([0051] “blockchain”)

Regarding claim 16, Jacobs and Habib teach teaches the computer readable medium of claim 14, 
wherein the request to enroll further comprises an originator identifier that identifies the originator, and wherein the computer readable program code further programs the processor to: associate the payment account identifier and the originator identifier to indicate that the beneficiary payment account identified by the payment account identifier is to be used to receive the direct benefit transfer payment from the originator.   ([0025] “recipient account”; [0029])

Regarding claim 17, Jacobs and Habib teach the computer readable medium of claim 16,  and Jacobs further teaches:
wherein the computer readable program code further programs the processor to: generate a second data record that associates a second payment account identifier of the beneficiary with a second originator identifier that identifies a second originator to indicate that a second beneficiary payment account identified by the second payment account identifier is to be used to receive the direct benefit transfer payment from the second originator. ([0025] “multiple accounts”; [0029])

Regarding claim 18, Jacobs and Habib teach the computer readable medium of claim 17, and Jacobs further teaches:
wherein the computer readable program code further programs the processor to: receive, from a second originator bank server associated with the second originator, the user identifier and second transaction amount information defining a second transaction amount corresponding to a second direct benefit transfer payment; identify, based on the second data record, the second payment account identifier; and route, to a second beneficiary bank server associated with the second payment account identifier, the second payment account identifier and the second transaction amount information.  ([0025] “multiple accounts”; [0029])


Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110204142 (Rao) integrated national citizen identity management and e-governance
US 20130159194 (Habib) biometric enrollment 
US 20160162459 (Parker) Benefit Eligibility Verification
US 20180232834 (Vijayaraj) “there is a long felt but unresolved need for a dedicated and integrated system or platform that combines all elements of an ideal social security investment needs … using one or more of the payment modes provided under this platform (Debit Card/Credit Card/Pre-paid Card or Mobile/Web Digital Wallet) and productively routed back to the customer towards his social security wealth enhancement”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692

	
/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                        

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692